 ROSEWOOD, INC193Rosewood,Inc.andService Employees'InternationalUnion,Local 150-T,AFL-CIO, PetitionerandAmerican Federation of State, County and Munici-pal Employees,AFL-CIO,Intervenor.'Case 26-RC-3298August 27, 1970DECISION AND DIRECTION OF ELECTIONBY,MEMBERSMCCULLOCH,'BROWN, AND JENKINSUpon a petition duly filed under Section 9(c) oftheNational Labor Relations Act, as amended, ahearing was held before Hearing Officer Willie L.Clark, Jr., of the National Labor Relations Board.Following the hearing and pursuant to Section 102.67of the National Labor Relations Board Rules andRegulations and Statements of Procedure, Series 8,as amended, the case was transferred to the Boardfor decision. A motion to dismiss and brief in supportthereof was filed by the Employer.Pursuant to the ,provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Boardhas delegated its powers in connection with this caseto a three-member panel.The Board has reviewed the Hearing Officer's rul-ingsmade at the hearing and finds that they arefree from'prejudicial error. They are hereby affirmed.Upon the entire record in this case, the Boardfinds:1.ThisMemphis, Tennessee, based Employer wasoriginally incorporated about 1960 as a proprietarynursing home. Because it never succeeded in makingany profits, its charter was amended in July 1967and its for-profit status was thereby converted tothat of a 'charitable institution broadly authorizedto engage in scientific, educational, charitable, andother -benevolent endeavors. The Employer has noshareholders, and neither its officers nor directorsare paid.' Since its conversion, the Employer has oper-ated a Medicare-certified, accredited, skilled, nonprofitnursing home with an undisclosed number of bedswhich are provided with continuous nursing services.The Employer categorizes itself as an extended carefacilitywhich "is practically the same as a hospital."''This party was permitted to intervene at the hearing on the basisof its showing of interest'The Employer attempted to establish that it falls within the statutoryexemption afforded nonprofit hospitals The record shows that the Employ-er is accredited by Medicare as an extended care facility and licensedby the State of Tennessee as a nursing home, and that it operatesas such by providing subacute "medical care for the convalescent, thechronically ill and the aged " The Employer's attorney, after statingthat "Rosewoodis a nursinghome and extended care facility," attemptedto draw a distinction between profit and nonprofit nursing homes, contend-Itsmedical staff consists of a medical Advisory Com-mittee and an open staff. The former is composedof 5 nonsalaried physicians who render advice onmedical practices and procedures and also rendermedical services to, and are paid by, patients withoutdoctors of their own; the latter consists of 160 physi-cians who.use the Employer's facilities and are paidby patients for care rendered. The Employer admitted-ly competes with other nursing homes, both profitand nonprofit, for its patients who are drawn primarilyfrom the local area, although "quite a few" comefrom Arkansas and Mississippi, and occasionally fromChicago, Illinois. There is nothing in the record toindicate that its patients are selected, or not selected,on the basis of color, race, religion, or any othersuch criteria,'but rather that it accepts all patientsable to afford its average monthly charges of $500for a private room and $400 for semiprivate. It alsoaccepts an undisclosed number of "charity patients"under the Medicare program and some "welfare'patients" either referred to it by welfare agenciesor requested by the Employer when it has vacancies,and absorbs such losses as might be incurred thereby.Once accepted, such patients are allowed to remaineven though their Medicare or other support sourcesexpire. Beyond patient fees, such money as is necessaryfor the Employer's operation is obtained by donationsand gifts, and by borrowing from commercial lenders.During the 12 months preceding the hearing, theEmployer grossed revenues in the approximate amount.of $960,000. During this same period, its direct andindirect purchases of goods and supplies from outsidethe State exceeded $7,000.As indicated above, the Employer categorizes itsextended care facility as "practically" a nonprofithospital and contends, therefore, that it is statutorilyexempt from the Act. Alternatively, it urges the Boardto decline to assert jurisdiction over it because itsnonprofit status renders its operation noncommercialin nature. We find no merit in these contentions.The record clearly shows that the Employer isnot classified as a hospital by licensure, accreditation,its articles of incorporation, or its charter, and thatitacknowledges itself to be, and is certified underMedicare as an extended care facility which, we find,falls within the ambit of the type of nonprofit subacutefacility over which we previously asserted jurisdictioninDrexel Home, Inc.,182 NLRB No. 151.' Moreover,mg that the latter "would be more inclined to receive patients at eithera reduced rate or no rate, that is, receive a charity patient, then woulda profit or proprietary institution "'"An establishment with permanent facilities that includesinpatientbeds, and with medical services, including continuous nursing services,to provide treatment to patients who require inpatient care but whodo not require hospital services "'185NLRB No. 87 194DECISIONS OF NATIONAL LABOR RELATIONS BOARDsince the Employer renders the same services assimilar proprietary health facilities, competes withsuch facilities for residents willing and able to pay its$400-$500 monthly charges, and participates innational health-care programs in precisely the samemanner and to the same degree as those facilities, wer3d that the Employer exerts a similar andsuL'tantial effect on commerce that is neitherinfiaenced nor lessened by its nonprofit status."Accordingly, for all of the reasons set forth hereinand inDrexel,and because the Employer receivesin excess of $100,000 in gross revenues per annum,we find that it will effectuate the policies of theAct to assert junsdiction over the Employer's extendedcare facility.2.The labor organizations involved claim to repre-sent certain of the Employer's employees.3.A question affecting commerce exists concerningthe representation of certain of the Employer's employ-ees within the meaning of Section 9(c)(1) and Section2(6) and (7) of the Act.4.As finally developed at the hearing, Petitionerseeks to represent 136 or 137 of the Employer's150 full-time and 20 part-time employees in a unitconsisting of nurses'assistants,nurses' aides, orderlies,assistantmaintenance engineer,outside lawn men,housekeepers, laundry workers, dietary aides, assistantphysical therapists, and licensed practical nurses(LPNs),5 excluding all office clerical employees, pro-fessional employees, guards, and supervisors.'The Employer, which has no history of collectivebargaining, agrees with the aforesaid unit except thatitwould exclude the LPNs as supervisors and alsobecause their interests differ from those of the includedemployees.For this latter reason, Intervenor alsowould exclude LPNs as professionals.The record shows in this regard that the Employer'sLPNs are licensed by the State of Tennessee afterhaving attended a vocational school attached to ahospital for a period of 13 months and thereafterpassing aqualifyingstate examination.They puncha timeclock, as do all employees except the directorand assistant director of nursing, and receive thesame fringe benefits as all other employees. The record'DrexelHome, Inc, supraSee alsoBethany Home for the Aged,185 NLRBNo 85, a companioncase to thisproceeding5Petitioner's original petition excluded LPNsbThe partiesagreed to excludethe Employer's six registered nurses(RNs) as supervisorscontains no -reference to their pay other than tostate that "there is a difference in pay in all of[theEmployer's] categories [of employees]." They,together with the Employer's six registerednurses,are the only employees entitled to wear a cap. TheLPNs are in charge of the Employer's fivestations'which operate on a 3-shift 7-day week basis. Ascharge nurses they supervise the work of two tosixemployees includingnurses' assistants,nurses'aides, and orderlies, depending on the number ofpatients in the station. They have the authority torecommend wage increases, enforce the Employer'srules, discipline employees, and relieve ill employeesfrom duty. They also effectively recommend hiringand in emergency situations may discharge employees.In addition, they chart patients' records in accordancewith the doctors' instructions, prepare and administermedication, "check[s] on the intravenous that hasbeen given by the RNs," and observe patients forvitalsigns.We find that the LPNs are supervisorswithin themeaningof the Act, and we shall excludethem from the unit.Accordingly, we find that the following employeesof the Employer constitute a unit appropriate forthe purposes of collective bargaining within the mean-ing of Section 9(b) of the Act:All nurses'assistants,nurses' aides, orderlies,assistant maintenance engineer,outside lawn men,housekeepers, laundry workers, dietary aides, andassistantphysical therapists, excluding all officeclencal employees, licensed practical nurses, reg-istered nurses, professional employees, guards andsupervisors as defined in the Act.[Direction of Election8 omitted from publication.]'The Employer points out that while RNs normally are in chargeof stations in a hospital,it is not economically feasible to follow suchprocedureinnursinghomes The Employer's RNs, for example, areitsmain supervisors and are in charge of the Employer's "whole building"during the shifts on which they work There is always at least one RNon duty'in order to assure that all eligible voters may have the opportunityto be informed of the issues in the exercise of their statutory rightto vote, all parties to the election should have access to a list of votersand their addresses which may be used to communicate with themExcelsior Underwear Inc,156 NLRB 1236,NLRB v Wyman-GordonCompany,394 U S 759 Accordingly, it is hereby directed that electioneligibility lists,containing the names and addresses of all the eligiblevoters,must be filed by the Employer with the Regional Director forRegion 26 within 7 days of the date of this Decision and Directionof ElectionThe Regional Director shall make these lists available toallparties to the electionNo extension of time to file these lists shallbe grantedby theRegional Director except in extraordinary circumstancesFailure to comply with this requirement shall be grounds for settingaside the election whenever proper objections are filed